          Case 4:21-cv-00140 Document 52 Filed on 06/02/21 in TXSD Page 1 of 1



 June 2, 2021
                                                                                     Norton Rose Fulbright US LLP
                                                                                     98 San Jacinto Boulevard
                                                                                     Austin, Texas 78701-4255
 Via Electronic Filing                                                               United States

                                                                                     Mark Oakes
                                                                                     Partner
 Honorable Judge Andrew S. Hanen                                                     Direct line +1 512 536 5221
                                                                                     mark.oakes@nortonrosefulbright.com
 United States District Court
 Southern District of Texas
                                                                                     Tel +1 512 474 5201
 515 Rusk Avenue
                                                                                     Fax +1 512 536 4598
 Houston, Texas 77002                                                                nortonrosefulbright.com




Re:        In re: Caballero v. Vitol, Inc. et al., Case Number: 4:21-cv-00140



Dear Judge Hanen:

We represent third-party respondent Rosneft Trading, S.A. (“RTSA”) in the above-styled action (the
“Action”). We write in reference to the Court’s May 17, 2021 docket entry in the Action which
cancelled the May 25, 2021 hearing in this matter and directed the submission of potential alternate
hearing dates from which the Court could select a new setting.

RTSA has conferred with counsel for Judgment Creditor / Garnishor Antonio J. Caballero, Garnishee
/ Third-Party Petitioner Vitol, Inc., and Third-Party Respondent LDC Supply, Inc. (together with
RTSA, “the Parties”). Counsel for all Parties are available for a hearing on any of the following dates:

June 16, 2021; October 4, 2021, October 5, 2021; October 6, 2021; October 7, 2021; October 11,
2021; October 12, 2021; October 13, 2021; or October 14, 2021.


Very truly yours,

/s/ Mark Oakes

Mark Oakes




 CC: all counsel of record (via ECF)



 Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.

 Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
 Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose
 Fulbright Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain
 regulatory information, are available at nortonrosefulbright.com.
